Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Response to Amendment
Applicant's arguments filed November 11, 2021, have been fully considered but they are not deemed to be persuasive.
Applicant's arguments with respect to claims 16-32 have been considered but are deemed to be moot in view of the new grounds of rejection. The new grounds of rejection are necessitated by the added limitations that “at least the volume that is needed to move the tool piston for the amount of one tool stroke height of the tool piston, wherein the actuator stroke height of the actuator piston is at least ten times larger than the tool stroke height of the tool piston” (claim 1 last 4 lines); that the system supplies a pressure of at least 1000 MPa (claim 31); or that the electro- hydraulic actuator is in the form factor and size and weight to be manually held (claim 32).

Note that Applicant hasn’t specifically addressed the drawing objections and 112 rejection, and there continues to be some problems (note that suggestions have been made to overcome some of these problems).

Applicant argues that the injection molding machine of Dantlgraber would not be interpreted as a bolt elongation device. The examiner disagrees. The independent claims claim “System for supplying hydraulic pressure to a bolt elongation tool, comprising the bolt elongation tool with a pressure chamber and a tool piston”, with no other identifying elements of the bolt elongation tool. It is understood that the bolt elongation tool is only an identifier, which only has 2 elements, the pressure chamber and tool piston. The “tool” (i.e. injection molding device) of Dantlgraber has these 2 elements and therefore meets these limitations.

Applicant argues that according to fig 1, the actuator pistons 17 and 30 have approximately the same height. The reason for this is that a substantially long 
The first problem with Applicant’s argument is that Dantlgraber doesn’t disclose that the drawings are to scale, and therefore, the relative heights of the pistons 17 and 30 are not related to the size shown in the drawings. Furthermore, the actuator stroke height of the actuator and the piston tool stroke height of the tool piston, are not related to the actual heights (i.e. thicknesses) of the pistons.
The second problem with Applicant’s argument is that Dantlgraber discloses the actual areas of the actuator piston (35 has 10 units, column 12 line 7) and the tool piston (22 has 100 units, column 12 line 3). Therefore, when in the position of fig 2, the actuator stroke height is ten times larger than the tool stroke height. Note that the stroke height is interpreted to mean the distances the actuator piston and the tool piston move, during at least one of the phases of operation. 

Applicant argues, concerning claim 30 (and 32) that the motor 12 of Dantlgraber is permanently placed on the ground, as shown by fig 12 (page 14 last full paragraph). 

[AltContent: arrow]
    PNG
    media_image1.png
    113
    157
    media_image1.png
    Greyscale
”fixed” to earth

There is no fig 12. Fig 1 shows that the electric motor 12 is “fixed” to the earth (by the hash marks, see above), meaning that the hollow threaded nut (37) rotates, and the housing 12 doesn’t. This is not necessarily a permanent situation, as electric motors wear out and need to be replaced. 
The limitations “the hydraulic actuator is an electro-hydraulic actuator comprising an electric motor” (claim 16 and 32 line 6-7) and either “the electro-hydraulic actuator is size and configured to be manually held” (claim 30) or “the electro-hydraulic actuator is 
As stated in the rejection of claim 30 (and repeated for claim 32), the size (and therefore the form and weight) are dependent in part on the size of the mold it is activating, and for smaller molds, the electro-hydraulic actuator can be of the size (and form and weight) to be manually held (i.e. while installing and removing it from the rest of the machine).

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the security valve built to prevent leakage of the hydraulic medium (claim 28); must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: SV (in fig 1).

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering 

Claim Rejections - 35 USC § 112
Claims 19, 25-30 and 32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
In claim 19 line 2 “a connector in the form of a short stiff hollow connector” is confusing, since the same element has 2 different identifiers. Suggest that “a connector in the form of” be deleted.
In claim 27 line 2-3 “a connector in the form of a short stiff hollow element” is confusing, since the same element has 2 different identifiers. Suggest that “a connector in the form of a short stiff hollow element” be replaced by --a short stiff hollow connector--.
In claim 25 line 2-5 the electro-hydraulic actuator comprises “the electric motor…, which actuator cylinder houses the actuator piston,” is confusing since it repeats the limitation of claim 16 line 7 and 3-4, respectively, and should be deleted.
In claim 28 line 1-2 “wherein the electro-hydraulic actuator comprises the hydraulic medium supply system” is confusing since it repeats the limitation of claim 16 line 8-11.
In claim 32 line 4 and 5 “the at least one pressure chamber” has no antecedent basis and is confusing since it should refer to the “pressure chamber” of line 2.
In claim 32 line 11 “the form factor” has no antecedent basis and is confusing. Should it be changed to --a shape--? 
Claims not specifically mentioned are indefinite, since they depend from one of the above claims.

s 17, 19, 26 and 27 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 17 and 19 claims “the actuator cylinder and the at least one pressure chamber are detachable from, and attachable, to one another” (line 1-3, 4-5, respectively), which appears to add a limitation that doesn’t include “the actuator cylinder is attached to the at least one pressure chamber” of claim 16 line 4. Claims 26 and 27 have similar limitations. Note that adding –selectively-- before “attached” in claim 16 line 4, would overcome this problem.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

	Claim Rejections - 35 USC § 102
Claims 16, 18, 20 and 21 are rejected under 35 U.S.C. § 102(a1, a2) as being anticipated by Dantlgraber (6817859). Dantlgraber discloses a system for supplying hydraulic pressure to a tool comprising an electro-hydraulic actuator with an actuator cylinder (29) housing an actuator piston (30) powered by an electric motor (12) and a hydraulic medium supply system (42); the actuator cylinder is attached a pressure chamber (e.g. 20) in a pressure-tight and liquid-tight manner in order to supply via the pressure chamber the hydraulic pressure by a hydraulic medium to a tool piston (17); wherein the actuator piston is built to supply, with one stroke of an actuator stroke height of the actuator piston, at least the volume needed to move the tool piston for the amount of one tool stroke height of the tool piston (i.e. when chamber 19 is connected to chamber 34 and not to chamber 20 (fig 2), such that the actuator stroke height of the actuator piston is at least ten times larger than the tool stroke height of the tool piston (column 12 line 3 states that the first active surface 22 has 100 units of area, and line 7 states that the firth active surface 35 has 10 units of area, which results in a ratio of 10 meeting the limitation).
.

Claim 17 is rejected under 35 U.S.C. § 102(b) as anticipated by or, in the alternative, under 35 U.S.C. § 103 as obvious over Dantlgraber (6817859). Dantlgraber does not identify whether the actuator cylinder (i.e. a pump) and the pressure chamber are permanently connected or detachable. 
One having ordinary skill in the art would understand that production methods of this age makes a wide variety of parts, including fluid pumps and actuators, as modules to be detachably connected together, for the purpose of ease of manufacturing and replacing worn out parts. Therefore, the actuator cylinder and the at least one pressure chamber of Dantlgraber would be made as modules, to be detachable connected, as part of normal current manufacturing processes.
If not, it would have been obvious at the time the invention was made to detachably connect the actuator cylinder and the at least one pressure chamber, for the purpose of ease of manufacturing and replacing worn out parts.

	Claim Rejections - 35 USC § 103
Claims 22 and 24 are rejected under 35 U.S.C. § 103 as being unpatentable over Dantlgraber (6817859) in view of Nichols et al (4089624, GB 1550560).  Dantlgraber discloses all of the elements of claim 22 and 24, as discussed above; but does not disclose that that the electric motor rotates a first gear wheel, with a toothed belt pulley wrapped around the first gear wheel and a second gear wheel axially connected to the spindle nut, wherein a diameter of the second gear wheel is larger than a diameter of .
Nichols et al teaches, for a system for supplying hydraulic pressure with an actuator cylinder (20) housing an actuator piston (35) and connected to a second end (at 21) of a spindle housing (15), housing a spindle (37) axially connected to a spindle nut (55), with a motor (14) connected to the spindle nut at a first end of the spindle housing, to rotate the spindle nut in order to move the spindle substantially linearly along an axial direction; that the electric motor rotates a first gear wheel (unnumbered, e.g. fig 1), with a toothed belt (68) wrapped around the first gear wheel and a second gear wheel (65) axially connected to the spindle nut, such that first and second diameters of the respective first and second gear wheels have a specific gear ratio (column 5 line 25-27); and that a second end of the spindle housing is connected to the actuator cylinder via a piston housing (21), to which the actuator piston is guided and sealed at the interface to the piston housing with a dynamic sealing (30), and the piston housing includes a bleed gate (97), to remove residue, for the purpose of protecting the seal (column 5 line 60- column 6 line 2).
Since Dantlgraber doesn’t show details of a spindle housing and its connection to the actuator cylinder housing and Nichols et al does, it would have been obvious at the time the invention was made to one having ordinary skill in the art to connect a second end of the spindle housing of Dantlgraber to the actuator cylinder via a piston housing, to which the actuator piston is guided and sealed at the interface to the piston housing with a dynamic sealing, and the piston housing includes a bleed gate, to remove residue, as taught by Nichols et al, since one having ordinary skill in the art would have been able to carry out such a substitution and the resulting combination would predictably work in the same manner. 
Since Dantlgraber and Nichols et al include different connections between a motor and a spindle nut driving a spindle, it would have been obvious at the time the invention was made to one having ordinary skill in the art to replace a connection between the motor and spindle nut of Dantlgraber with a first gear wheel rotated by the .

Claim 23 is rejected under 35 U.S.C. § 103 as being unpatentable over Dantlgraber (6817859) in view of Campkin (1988480) and Jablonsky (3824905), and claims 25, 26, 28 and 30 and claim 29 (identical to claim 22) are rejected under 35 U.S.C. § 103 as being unpatentable over Dantlgraber (6817859) in view of Nichols et al (4089624, GB 1550560), as respectively applied to claim 24, and claims 22 and 24, and further in view of Campkin (1988480) and Jablonsky (3824905). Dantlgraber discloses all of the elements of claim 23, 25 and 29, as discussed above, and further that a second end of the spindle is connected to a first end of the actuator piston (part of claim 23, 25); but does not disclose that a spindle slider connect the second end of the spindle to the first end of the actuator piston, and engaging substantially axial linear guiding grooves formed inside the spindle housing, such that the spindle nut moves the spindle and the spindle slider along the axial direction (rest of claim 23, part of claim 25, with the rest of claim 25 is the same as claim 24 and previously taught by Nichols et al).
Campkin teaches, for a spindle housing (10, 11, 15), housing a spindle (8c) axially connected to a spindle nut (5), such that the spindle nut is rotated to move the spindle substantially linearly along an axial direction, wherein a second end of the spindle is connected to a first end of an actuator piston (3a); that a connecting element (9) connects the second end of the spindle to the first end of the actuator piston, and and a spindle slider (8h, part of 8f, 8g) engages 2 substantially axial linear guiding grooves (15a) formed inside the spindle housing (fig 2), for the purpose of preventing rotation of the piston (page 2 column 1 line 48-52).

Jablonsky teaches, for a spindle housing (20, 31), housing a spindle (5) axially connected to a spindle nut (7), such that the spindle nut is rotated to move the spindle substantially linearly along an axial direction, wherein a second end of the spindle is connected to a first end of an output (4, 39) and a spindle slider (12, 36) engages a substantially axial linear guiding element (13) to prevent rotation of the piston; that the spindle slider can be separate from (fig 1) or combined with a connecting element (36’, fig 4) connecting the second end of the spindle to the first end of the output (38).
Since the modified Dantlgraber includes a connecting element and a spindle slider and Jablonsky teaches the equivalence combining and not combining a connecting element and a spindle slider, it would have been obvious at the time the invention was made to one having ordinary skill in the art to combine the connecting element and spindle slider of the modified Dantlgraber, such that the spindle slider connects the second end of the spindle to the first end of the actuator piston, as taught by Jablonsky, since one having ordinary skill in the art would have been able to carry out such a substitution and the resulting combination would predictably work in the same manner. 
Dantlgraber discloses a security valve (40) to prevent leakage of the hydraulic medium in a connection means (between 41 and 32; claim 28).

Concerning claim 26, Dantlgraber does not identify whether the electro- hydraulic actuator (i.e. a pump) and the tool are permanently connected or detachable (see claim interpretation). 

If not, it would have been obvious at the time the invention was made to detachably connect the electro- hydraulic actuator of Dantlgraber and the bolt elongation tool, for the purpose of ease of manufacturing and replacing worn out parts.

Concerning claim 30, Dantlgraber does not state what size and configuration the electro- hydraulic actuator has, so as to be able to be manually held. One having ordinary skill in the art would have understood that the electro- hydraulic actuator can come in a variety of sizes, depending in part on the size of the tool it is connected to. For smaller tools, the electro- hydraulic actuator would have a size and configuration so as to be able to be manually held, meeting this limitation. 

Claim 19 is rejected under 35 U.S.C. § 103 as being unpatentable over Dantlgraber (6817859); and claim 27 (identical to claim 19) are rejected under 35 U.S.C. § 103 as being unpatentable over Dantlgraber (6817859) in view of Nichols et al (4089624, GB 1550560), Campkin (1988480) and Jablonsky (3824905) as applied to claim 25. Dantlgraber and the modified Dantlgraber respectively discloses all of the elements of claim 19 and 27, as discussed above for claims 17 and 26, respectively, and specifically including a hollow connector (e.g. 39) that connects an outlet of the actuator cylinder with at least one inlet of the pressure chamber; but does not disclose that the hollow connector is a short and stiff.
Official notice is taken that it is well known to use either flexible connectors or stiff (i.e. rigid) connectors as connectors to connect fluid elements together. Therefore, it would have been obvious at the time the invention was made to make the hollow connector of Dantlgraber short and stiff, as one of a limited number of choices for the connector.
31 is rejected under 35 U.S.C. § 103 as being unpatentable over Orr (4150477) in view of Dantlgraber (6817859).  Orr discloses a system for supplying hydraulic pressure (including 30-31) to a tool comprising a hydraulic medium supply system (including 32) to supply a hydraulic medium to 2 tool pistons (22) respectively in 2 tool cylinders (21, e.g. fig 9), attached in a pressure-tight and liquid-tight manner; where the tool piston moves a clamp member (24) relative to the tool cylinder, to clamp together closing members (13, 14) having different thicknesses (column 2 line 48) and includes adaptors (60a, 60b) to adjust for different thicknesses and can be used without any adaptors (column 4 line 8-11); and wherein the tool applies a high pressure to generate a force of at least a million pounds to the closing members (column 3 line 45-48); wherein the tool piston includes a piston rod (23) attached to the clamp member, with an annular chamber (below the piston), opposite a head end of the piston, pressurized to clamp the closing members together.
When the adaptors are not used and the closing members have smaller thicknesses, the tool piston would need to move a first distance at a low pressure (and higher speed) to move the closing members together and then apply the high pressure with relatively little movement; and the high pressure would be at least 1000 MPa (for 2 tool pistons, a million pounds of force would be .5 million pounds per tool piston; and if the area of the tool piston where the high pressure is applied is equivalent to 1 inch diameter piston, the high pressure would be = 500,000 pounds/ 3 inches squared = 166,000 psi > 1000 MPa = 145,000 psi).
Orr does not disclose that the system for supplying the hydraulic pressure includes an electro-hydraulic actuator with an actuator cylinder housing an actuator piston powered by an electric motor, wherein the actuator piston is built to supply, with one stroke of an actuator stroke height of the actuator piston, at least the volume needed to move the tool piston for the amount of one tool stroke height of the tool piston.
Dantlgraber teaches, for system for supplying hydraulic pressure (including 30-31) to a tool comprising a hydraulic medium supply system (42) to supply a hydraulic medium to a tool piston (17) in a tool cylinder (14), attached in a pressure-tight and liquid-tight manner; where the tool piston moves a clamp member (11) relative to the 
Since Orr has a system where a tool piston move a first distance at a low pressure (and higher speed) to move the closing members together and then apply the high pressure with relatively little movement and Dantlgraber teaches a system for supplying hydraulic pressure that allows for such a movement; it would have been obvious at the time the invention was made to one having ordinary skill in the art to make the head end of the tool piston of Orr a stepped piston, make the system for supplying hydraulic pressure of Orr include an electro-hydraulic actuator with an actuator cylinder housing an actuator piston powered by an electric motor, wherein the actuator piston is built to supply, with one stroke of an actuator stroke height of the actuator piston, at least the volume needed to move the tool piston for the amount of one tool stroke height of the tool piston; and valves used to connect the actuator cylinder with different parts of the tool piston, as taught by Dantlgraber, since one having ordinary skill in the art would have been able to carry out such a substitution and the resulting combination would predictably work in the same manner.

Claim 32 is rejected under 35 U.S.C. § 103 as obvious over Dantlgraber (6817859). Dantlgraber discloses a system for supplying hydraulic pressure to a tool comprising an electro-hydraulic actuator with an actuator cylinder (29) housing an 
Dantlgraber does not disclose the size of the electro- hydraulic actuator, and therefore does not disclose that it is in the form and size and weight to be manually held.
One having ordinary skill in the art would have understood that the electro- hydraulic actuator can come in a variety of sizes, depending in part on the size of the tool it is connected to. For smaller tools, the electro- hydraulic actuator would have a size and configuration so as to be able to be manually held, meeting this limitation.

	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dan Lopez whose telephone number is 571-272-4821. The examiner can normally be reached on Monday-Thursday from 6:00 AM -4:30 PM. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ken Bomberg, can be reached on 571-272-4922. The fax number for this group is 571-273-8300. Any inquiry of a general nature should be directed to the Help Desk, whose telephone number is 1-800-PTO-9199.

/F Daniel Lopez/Primary Examiner, Art Unit 3745